é
ose

      
  

 

Case 20-404

 

 

 

: ct C20 if EI Gj g

| _.. , RE 307 159 625 us |

56 29> Dat, plale Bd Le?
Form Notice ‘Concerning Fiduciary Relationship
pon November 2047) » Go to wiww.irs.gov/FornS6 for instructions and the latest informe i OMB No. 1545-0013
intemal Revenue Service {internal Revenue Code sections 6036 and 6909}

identification

Name of person for whom you are acting {as shown on the tax raturn) Identifying number Decedent's social security no.

MC Girt SCIENCE THUPLEOF Amzaica dee WAG RANSHE OL

Address of person for whom you are acting (number, street, and room or suite no)
Carter. y¥i2e€ast ath étreed¢

City or tawn, State, and ZIP code @f a foreign address, 260 instructions.)

iG ses Gos S?PIESETER

 

 

 

 

Sachsonwiue Fiovisakepublic (g220g-22u (TD. c,
Fiduciary's name

 

PoP GLUE A fd

      

Sawpe KK Saars, Pets

OER A OPEL Lueze F Giy ma wee oy
Address of fiduciary (member, streat, anc! room or suite no.)

LiG Gast Por sadwe FF cog

Pee VORTHCSA Susteacr a8 Fecezas Ta des ee poy

 

 

City or town, state, and ZIP code r + Telephone number fontional}
Tallahasse< Fevida |BLSoc| . { BSD ) S2ireeas

 

Section A. Authority

 

wok,

Authority for fiduciary relationship. Check applicable box:
Court appointment of testate estate (valid will exists)

(] Court appointment of intestate estate (no valid will exists)
[) Court appointment as guardian or conservator

Valid trust instrument and amendments

(} Bankruptey or assignment for the benefit or creditors
Other. Describe 260 satay aPeose meet eves PLS Sumale Veal Eslate Toust Jo ps doe
If box 1a or 1b is checked, enter the date of death P ee ttteeetenetesesete eeepc.

If box 1c—f is checked, enter the date of appointment, taking office, or assignment or transfer of assets &

oP-eaagm

 

Section 8. Nature of Liability and Tax Notices

3 = Type of taxes (check all that apply): CT income G Gt OlEstate 2 Generation-skipping transfer [] Employment
C] Excise [] Other (describe) >

 

 

4 Federal tax form number (check all that apply): a []706series 6 [] 702 e¢ (940 ¢ (941,943, 944
e [1 4040, 1040-A, or 1040-EZ ¢ £)1044 gf)1120 4 Mother (isp >

 

 

 

5 !f your authority as a fiduciary does not cover all years or tax periods, check here. 2 2. 2 1... wk |
and list the specific years or periods >
hy
For Paperwork Reduction Act and Privacy Act Notice, see separate instructions. Cat, No, 163751 Form SE Rev, 11-2017)

 

 

OLERK OF COURT
US. BANKRUPTCY COURT

 
 
Case 20-40375-KKS Docs Filed 11/02/20 Page 2 of 2

Form 56 (Ray. 11-2077} Page 2

 

t-teeig Revocation or Termination of Notice

 

Section A—-Total Revocation or Termination

 

 

 

 

 

 

 

G Check this box if you are revoking or terminating all prior notices concerning fiduciary relationships on file with the internal
Revenue Service for the same tax matters and years or periods covered by this notice concerning fiduciary relationship C)
Reason for termination of fiduciary relationship. Check applicable box:

a ([j Court order revoking fiduciary authority
b (C] Certificate of dissolution or termination of a business entity
e 7 Other. Describe cco 2 o- vo395 Als astractiosn 13 86 le exe cabin gs Like re S atch
io Bete Acwwat S71 Labs ee tye ysactens : :
Section B—Partial Revocation
7a Check this box if you are revoking earlier notices concerning fiduciary relationships on file with the Internal Revenue Service
for the same tax matters and years or periods covered by this notice concerning fiduciary relationship . 2. . . . . B LI
b Specify to whom granted, date, and address, including ZIP code.
Section C—Substitute Fiduciary
& Check this box # @ new fiduciary or fiduciaries have been or will be substituted for the revoking or terminating fiduciary and

specify the name(s} and address(es), including ZIP code(s}, of the new fiduciaryies) . . . . . - oe. PY
>

 

 

Court and Administrative Proceedings

 

 

 

 

Name of court (if other than a court proceeding, identify the type of proceeding and name of agency) . Date proceeding initiated
MGC RSH SCENE TEMPLE OF AMERICA Coury oF Maured and Truatiy i.e g 908 Ae {an 20
Address of court Docket number of proceeding
aSLor ¥2c gast 27 Siyeet AE LD LGSGLE
Gity or town. state, and ZIP code r ~ Date Time Ej] am. | Place of other procaecings
PacKsgonviiic Fierida Resusiic Bites! TB.c. fa/eg fat ec E] p.m.

 

 

 

 

 

Signature

 

 
   
  

 

 

certify that | have the authority to execute this notice canceming fiduciary relationship on behaif of the taxeayer.
Piease
Sign Mogwai sole wed Tempe ot am Rid | (gues oF CBugTy Ave Thai Ada /af Maven Bayanre Guecery 7}
. Pe CoR Fos fA ty fer figt Kabocide Mapes. Aste bast Bide lien aF Phe PIt estate
Here pe LYRA ae tesce ‘ Ba ee cdo aerle dy a hae Lepeted ore ut #3 Z LEY ee te
Huciary’s signature Fee, BE TRIS Wat - LBZ RLT SAGs Tite, f applicable Oate

   

 

Form &@ (Rev. 11-2017)
